 CALL-A-MART225Jefferson FoodMart, Inc.,d/b/a Call-A-Mart andGeneral Drivers,Warehousemen and Helpers LocalUnion No. 89,affiliatedwith the InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case 9-RC-10416October 23, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) of the Act.4.The parties stipulated and we find that the fol-lowing employees constitute an appropriate unit forthe purpose of collective bargaining within the mean-ing of Section 9(b) of the Act:By CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election approved by the Acting RegionalDirector for Region 9 on February 1, 1974, a secretballot election was conducted among the employeesin the stipulated unit on February 21, 1974, to de-termine whether such employees desired to be repre-sented by the Petitioner for the purposes of collectivebargaining. The tally of ballots furnished the partiesshowed that of approximately 41 eligible voters 39ballotswere cast, of which 22 were for, and 16against, Petitioner, and 1 was challenged. The chal-lenged ballot is insufficient in number to affect theresults. Thereafter, the Employer filed objections toconduct affecting the results of the election.Pursuant to Section 102.69(d) of the Board's Rulesand Regulations, Series 8, as amended, the ActingRegional Director issued and served on the partiesan order directing hearing, notice of hearing, and or-der transferring case to the Board, in which he or-dered that a hearing be held before a duly designatedHearing Officer to resolve the issues raised by theEmployer's objections.Pursuant to that order, a hearing was held on May14, 1974, before Hearing Officer Daniel J. Roketen-etz, at Louisville, Kentucky. Thereafter, on June 18,1974, the Hearing Officer issued and served on theparties his Hearing Officer's Report and Recommen-dations, pertinent parts of which are attached heretoand marked "Appendix," wherein he recommendedthat the Employer's objections be overruled and thatthe Board issue an appropriate Certification of Rep-resentative. Thereafter, the Employer timely filed ex-ceptions to the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard finds:1.The Employer is engaged in commerce withinAll regular full-time and regular part-time truck-drivers employed by the Employer at its locationat 2345 Carton Drive, Louisville, Kentucky; butexcluding all warehouse employees, all officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act,and all other employees.5.TheBoard has considered the Hearing Officer'sReport and Recommendations and the Employer'sexceptions and hereby adopts the Hearing Officer'sfindings, conclusions,and recommendations.'As the Petitioner received a majority of the validballots cast,we shall certify the said labor organiza-tion as the exclusive bargaining representative of theemployees in the unit herein found appropriate.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that General Drivers, Ware-housemen and Helpers Local Union No. 89, affiliat-ed with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,has been designated and selected by a majority of theemployees employed by Jefferson Food Mart, Inc.,d/b/a Call-A-Mart, Louisville, Kentucky, as theirrepresentative for the purposes of collective bargain-ing and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labor or-ganization is the exclusive representative of all em-ployees in such unit for purposes of collective bar-gaining with respect to rates of pay, wages, hours of'The Employer's exceptions, in our opinion, raise no issue which wouldwarrant reversal of the Hearing Officer's findings, conclusions, and recom-mendations.Chairman Miller dissents,believing the record to show that employeeswere solicited to sign cards on the strength of representations that the initia-tion fee would increase from $5 to $50 after the election. While the evidenceis in some conflict on this issue, the Chairman is of the view that there issubstantial evidence in the record supporting the objection which assertsthat employees were induced to sign cards in just the kind of "bandwagon"circumstances condemned by the Supreme Court inN.L.R.B. v. Savair Mfg.Co., 414 U.S. 270(1973). He would, therefore, contrary to his colleagues. setaside this election and conduct a new one.214 NLRB No. 30 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment, and other conditions of employment.APPENDIXFindings of Fact and Conclusions:At the request of two employees, representatives ofthe Petitioner, Charles Spond and Douglas Borders,attended a meeting of the Employer's employees at alocal restaurant in Louisville, Kentucky on January7, 1974. Both Spond and Borders are assistants to thelocal Union president. The meeting was attended bysome 17 of approximately 40 employees of the Em-ployer.Spond, who was the primary spokesman for thePetitioner, expounded on the benefits of unionismfor some 35 minutes when an employee inquired ofSpond what it would cost to become a member of theUnion. Spond informed employees that there wouldbe an "organizational fee" of not less than $5 normore than $10, and that anybody hired prior to thesigning of an agreement between the Union and theEmployer would pay that amount for membership inthe Union. Spond testified that he then told employ-ees that after a contract had been negotiated andsigned by the Union and the Employer, any "new"employees would be charged the Union's normal ini-tiation fee of between $50 and $100. Spond told em-ployees that in either case no fees at all would haveto be tendered to the Union until after a contract hadbeen signed with the Employer.Employer witness,Thomas P. Stossberg,testifiedthat Spond told employees at the January 27 meetingthat,.. . for those who joined the Union he hadsome cards that he would pass out and the cardswere petitioning the NLRB for an election andhe said that if we signed the cards before theelection we would only have to pay $5.00 initia-tion fee and someone asked what the standardinitiation fee would be-you know-if we didn'tsign a card or say somebody that was hired afterthe election and he said it would be $50.00.Upon questioning by the undersigned Hearing Of-ficer,Stossberg testified that Spond said, "if wesigned those cards that night that our initiation feewould only be $5.00 and someone asked him whatthe new drivers who were hired later on would haveto pay-the new people who came in and he said itwould be $50.00."Upon further questioning, Stossberg testified asfollows:Q.What was meant by new people; did hetell you?A.Who would come to be hired after theelection.Q. Those employees who were hired after theelection, did he say anything about employeeswho came to join the Union after the electionwho had not signed cards prior to the election?A. After the election that had not signedcards prior to the election?Q.Did he make any reference to what theinitiation fee would be for employees who ne-glected to sign cards before the election whowanted to join the Union after the election?A. No, sir.Q. You don't know if any reference was madeto any employees who would be in that situa-tion?A. I don't recall him saying anything aboutthat.Q. The discussion was about employees thatsigned that date and new employees who werehired after the election is what you recall?A. Yes.Q.Was any mention made of the election it-self?A. Someone asked when it would be and-Q.With reference to the initiation fee, do yourecall any conversation along those lines?A. About the election with reference to theinitiation fees?Q. Right?A. No, sir.Employer witness,Donald Nunn,testified:Ibelieve it was Don Cunningham asking whatthe initiation fee would be and Mr. Spond saidthat for the initial men, in other words that wewere organizing the Union, meaning now, youknow, that the initiation fee would be $5.00 andIdon't really remember whether he was inter-rupted at that point or if it was one continu-ous-1 believe one of the other drivers askedhim whether-you know-how much it wouldbe later, whether you know, there was an exactpause in there or not, but he said that for themen who would join the Union later, meaningafter the election, it would be the regular fee of$50.00 and at that point I interrupted him andasked him if it was $50.00 because I had a with=drawal card from another union and the reasonIasked was because when I joined the union itwas $35.00.Employer witness,Michael S.Mayfield,testified CALL-A-MART227that he recalled Spond's reply to the question aboutinitiation fees as follows:He said the drivers that were there that eve-ning, any drivers that would sign cards beforethe election, before the Union got in would onlyhave to pay a $5.00 fee, initiation fee, instead of$50.00.When questioned by Employer counsel- as to whenthe $50 initiation fee would take effect, Mayfield re-plied, "If the Union got in-after the Union was inanybody that was hired after the contract was negoti-ated."Employee witness,John F. Wiegel, Larry DeBurg-er,andWilliam J.McGuire,all of whom testified onbehalf of the Petitioner, stated in substance thatSpond told them that all employees would be subjectto an organizational fee of between $5 and $10 butnew employees hired after the execution of a con-tract between the Employer and the Union wouldhave to pay the regular initiation fee.Following his statements about organizational feesand initiation fees, Spond told employees that it wasup to them whether or not they wanted to "get theball rolling" with the Union and that if they wereinterested, all they had to do was fill in the authoriza-tion cards. Spond left a book of 25 authorizationcards and he and Representative Borders left theroom.During their absence, employees discussedwhat course of action they wanted to take and alsothe initiation- fees. Apparently, some drivers believeditwould be cheaper to join the Union at that timerather than after the election. Shortly, Spond andBorders returned and were given 14 signed authori-zation cards. One employee, volunteered to obtainadditional authorization cards from the Union thefollowing day.The next few days, employees Don Cunninghamand John Weigel solicited support from fellow em-ployees for the Union, telling them, among otherthings, about the initiation fees and that it would"$5.00 now and $50.00 later." Whether or not therewas any further explanation as to what was meant bythe $50 initiation fee at the later date remains unclearon the record before me. It is also unclear as to howmany employees were ultimately solicited in thisfashion and what they were told about the initiationfee prior to the execution of their authorizationcards. Approximately 33 cards were turned in to theUnion prior to the election.Based on the totality of evidence, the record beforeme portrays a situation where representative Spond,in vague and general terms, explained to employeesat the January 7th meeting what the organizationalfeesand initiation fees would be. According toSpond's testimony the discussion centered aroundthose employees being organized and new employeeshired sometime after the election; while that specificarea having to do with current employees who ne-glected to or refused to sign authorization cards wentunexplained as to their financial responsibilities.The general tenor of Spond's remarks are substan-tiated by at least two witnesses called by the Employ-er, namely, Thomas Stossberg and Michael Mayfield.As a result of Spond's vagueness in explaining the feeset-up of the Union, it appears that some employeesmisunderstood what was being said. Such misunder-standing was then apparently perpetuated by Cun-ningham and Wiegel in soliciting the signatures ofother employees. As noted above, the extent to whichsuch misunderstanding was perpetuated is not clearon the record before me.An analysis ofN. L. R. B.v.SavairManufacturingCompany, 414U.S. 270, December 17, 1973, readilyreveals that the conduct with which the SupremeCourt concerned itself was not the innocent misun-derstandings of employees, as in the instant case, butrather with the intentional and deliberate waiver orreduction of initiation fees conditioned upon the out-come of an impending election. The test for the ob-jectionable conduct espoused by the United StatesSupreme Court in theSavaircase must, of necessity,be an objective one, based upon the representationsmade to employees prior to the election and notupon the subjective considerations of employee be-liefs or misunderstanding. Thus,Savairisdirected atthe coercive effects of requiring employees to desig-nate the union as their representativepriorto theelection or otherwise lose the economic benefit ofreduced or waived initiation fees or dues. It is thepotential impact and effect of requiring such affirma-tive action by employees before the election whichthe Supreme Court held interfere with employees freechoice in the election. UnlikeSavairthere is no evi-dence in the case before me that the Union, throughSpond or any designated agents, conditioned thewaiver of initiation fees on such affirmative action byemployees prior to the Board election.Rather, I find, in crediting the testimony of Unionrepresentative Spond, that he informed employeesthat they would be admitted to membership afterpayment of an organizational fee of from $5 to $10whereas new employees hired after the signing of acontract would pay the standard initiation fee rang-ing from $50 to $100. Nowhere in the record beforeme is there evidence that Spond specifically or with acoercive intent, as envisioned by the SupremeCourt'sSavairdecision, told employees present at theJanuary 7, meeting that only those employees who 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecuted authorization cards prior to the electionwould be entitled to the reduced rate if the Unionwas successful in the election, and that those whofailed or neglected to do so, even though employedon the date of the election, would not be so entitled.InB.F.Goodrich Tire Company,209 NLRB 1175,a situation was presented where the Secretary-Trea-surer of the petitioning union admitted that he hadtold employees that they could join at a reduced rate,as it was the union's standard practice to accept newgroups of employees at the lower rate. The Board, infinding that the Petitioner's conduct in this regardwas not objectionable in light of theSavairdecisionheld,the guidelines ofSavair, supra.In so finding, theBoard noted:The additional fact that the union, in its oralwaiver of initiation fees, limited the availabilityof that waiver to only those individuals whowere employed when it was "voted in" couldnot, in our view, be deemed to have affected theelection.Whatever the impact of such a limita-tion, it is clear that it would only affect thoseindividuals hired after the election, who, in anyevent, could not have participated in the electionand could not have any effect on its outcome.EndlessMold, Inc., supra,footnote 4.The practice of offering special, reduced ratesduring an organizational campaign has longbeen one of the union's traditional methods ofenhancing its appeal to employees.We havenever found such conduct to be objectionablewhere as here it was an unconditional offer notdependent on how an employee voted.(Weyer-hauser Company,146 NLRB1;Gilmore Indus-tries,Inc.,140NLRB 100;The Gruen WatchCompany, The Gruen National Watch Case Com-pany,108 NLRB 610) Neither do we feel thatthis position is affected by the Supreme Court inSavair.In forbidding the Union offer of reduc-tion or elimination of initiation fees on condi-tion the employee signs an authorization cardprior to the election, the Supreme Court deniedunions the right to "buy endorsements and painta false portrait of employee support during itselection campaign." However, the Court did rec-ognize that initiation fees could be an artificialobstacle to an employee's endorsement of aunion with which he was in sympathy. It furtherrecognized that a union had a legitimate interestin removing such an obstacle through the waiverof its initiation fees and this interest could besimilarly preserved . . . by waiver of its initia-tion fees available not only to those who havesigned up with the union before an election, butalso to those who joined after the election. Thus,where a union offered to waive its initiation feesfor all the employees in the unit who joined atany time during the organizational stage of pre-sentation, prior or subsequent to the election,such waiver was legitimate and did not affectthe election.B.F.Goodrich, supra.InEndlessMold, Inc.,210 NLRB 159, the Boardfound that a union's waiver of initiation fees for allemployees, employed by the employer, when the pe-titioner was "voted in" was not objectionable underLastly,the Board did not find objectionable theconduct of a union which offered to waive the initia-tion fees for all employees employed when the con-tract was signed as the offer was not limited to thoseemployees who joined the union before the electionbut was equally available to all employees after theelection and up to the date of signing a contract.Irwindale Division,Lau Industries,a Divisionof Phil-lips Industries,Inc.,210 NLRB 182. In so finding, theBoard stated:The Employer contends that the Petitioner'swaiver was invalid because phrased in terms of"ifwe win the election." We do not view sucha statement as a condition, but rather as a refer-ence to the practical reality that initiation feeshave no real significance for employees unlessthe union becomes the bargaining representa-tive; i.e.,wins the election. It is true that theSixth Circuit's opinion inSavairfound the waiv-er in that case objectionable relying on a similarstatement, which it found to be a "condition."The Supreme Court, however, while reachingthe same result as the Sixth Circuit, clearly didnot rely upon the same rationale, but insteadfound the waiver objectionable because it wasconditioned upon the employees signing cardsbefore the election. Irwindale Division, supra,foot-note 3.With respect to the solicitation of authorizationcards by employees, there is no evidence that the em-ployeeswho were engaged in such activities andmade representations to their fellow employees thatitwould be cheaper for them to join the union beforethe election than after were acting as duly designatedrepresentatives of the Union. Without such a show-ing, I find that these employees were acting gratu-itously for their own ends (as opposed to those of thepetitioningUnion) and that their actions cannot, CALL-A-MARTtherefore, be attributed to the Union so as to chargethe Union with having engaged in coercive conductwhichwouldwarrant setting aside the election.Moreover, the evidence only shows that at most onlythree employees who did not attend the meeting ofJanuary 7th were told by either employees Weigel orCunningham that it would be cheaper for them tojoin the Union prior to the election.Finally, a fair application of the Supreme Court's229Savairguidelines would seem to dictate that the peerpressures exerted upon fellow employees by thosepro-Union employees in order for the totality of con-duct to be objectionable must have been fostered bythe prior action of the Union in telling employeesthat initiation fees wouldonlybe waived for thoseindividuals who executed authorization cards priorto the outcome of the election. As I have previouslyfound, those facts are not present in the instant case.